June 30, 2006


Mr. Phillip D.  Alexander
Curtis, Alexander, McCampbell & Morris, P.C.
Number One Planters Street
P.O. Box 38
Emory, TX 75440
Mr. James Andrew Bench
Scott, Walker & Bench
2608 Stonewall Street
Greenville, TX 75401

RE:   Case Number:  05-0601
      Court of Appeals Number:  05-04-01079-CV
      Trial Court Number:  66,390

Style:      SISK UTILITIES, INC.
      v.
      CITY OF GREENVILLE, TEXAS

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and remands the case to the trial  court  and
delivered the enclosed  per  curiam  opinion  and  judgment  in  the  above-
referenced cause.  (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stacey      |
|   |Landrum         |
|   |Ms. Lisa Matz   |